Citation Nr: 9927150	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) and 
Barrett's esophagus.

2.  Entitlement to an compensable evaluation for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise.

In the initial rating action in December 1997, the RO also 
granted service connection for tinnitus, for which a 10 
percent rating was assigned; and service connection for left 
shoulder strain and bilateral inguinal hernia repairs, each 
evaluation as noncompensably disabling.  

The veteran's Substantive Appeal, a VA Form 9 dated in March 
1998, argued that his GERD was only part of the 
gastrointestinal problem, and that he had a separate 
disorder, Barrett's esophagus, for which he also sought 
service connection.  In a rating action in September 1998 the 
RO subsequently clarified that the veteran's service-
connected disability already included both GERD and Barrett's 
esophagus, and that as such, these were ratable as a single 
entity.  

The RO's grant of service connection for bilateral defective 
hearing was on the basis that the disorder has preexisted 
service but had been aggravated therein.  The RO has not 
taken a deduction for any preexisting degree of hearing 
disability. 


FINDINGS OF FACT

1.  The veteran takes medications and must watch he eats; 
however, his symptoms are no more than mild and comparable to 
once or twice yearly symptoms, he has not lost weight and is 
not generally in ill health, and has significantly fewer than 
continuous moderate symptoms or more of severely 
incapacitating episodes.

2.  The veteran's hearing tests at level I in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) and 
Barrett's esophagus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.20, 4.25, 
4.113, 4.114, Diagnostic Code 7305 (1998).

2.  The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met under criteria in 
effect either before or since May 1999.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6100; 64 
25202-25210 (May 11, 1999) (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As a preliminary, the Board would note that both of the 
appellate issues relate to the initial rating following 
separation from service, and accordingly are potentially 
subject to graded ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, after review of each issue herein, 
the Board is of the opinion that such graded ratings are not 
appropriate in the veteran's case.


General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to an initial evaluation 
in excess of 10 percent for GERD and 
Barrett's esophagus.

Special Criteria

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

One Diagnostic Code under which the rating may be made could 
be duodenal ulcer, which provides for a 10 percent rating 
when mild with recurring symptoms once or twice yearly.  A 20 
percent rating is assignable when moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

A 40 percent rating is assignable when moderately severe with 
less than severe symptoms but impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating is assignable when 
severe, with delineated symptoms producing definite 
impairment of health under Code 7305. 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
may be assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114; 
Diagnostic Code 7346.


Factual Background

Service records are available for comparative purposes.

On VA examination in July 1997, it was noted that the veteran 
had undergone numerous diagnostic and testing procedures just 
prior to his retirement in 1997, including endoscopy with 
biopsy which showed varix esophagitis.  He underwent 
laparoscopic fundoplication after which he said he was better 
with respect to some of the symptoms, although he had had to 
stay on Zantac or Pepcid medications.  With the medications, 
he no longer had the gnawing sensation or experienced reflux.  
He continued on a restricted diet with low fat, no caffeine, 
no alcohol, small meals etc.  His bowel movements varied 
between near diarrhea and constipation.

The veteran said he had noticed a decreased energy level.  He 
had to sleep with the head of his bed elevated and had to 
avoid eating after 1800 hours or take Propulsid.  He said he 
was unable to do some of the work he used to do, and had to 
hire it out although he was not specific as to how his 
gastrointestinal problems were related thereto.

On examination, the veteran was 73 1/2 inches tall and 
weighed 196 pounds.  He had a number of tiny surgical scars 
from the laparoscopic procedures none of which were raised or 
tender.  The abdomen was flat and not tender and was without 
palpable organomegaly.  Numerous test procedures were 
reviewed.

The examiner diagnosed status gastroesophageal reflux, varix 
esophagitis, fundoplication surgery, with good postoperative 
results but slight disability. 

A private physician, R. B. A., M.D., in March 1998, stated 
that the veteran had GERD, a condition in which gastric 
contents reflux into the esophagus, often causing symptoms 
such as heartburn or indigestion.  He also had Barrett's 
esophagus, a complication of reflux, consisting of 
replacement of the normal esophageal lining with an atypical 
lining which had more of the appearance of the small bowel 
lining.  He noted that it was felt that some people with 
Barrett's esophagus might develop malignancies and thus the 
disorder was felt to be a pre-malignant complication.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his gastrointestinal disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran argues that adequate concern has not been given 
to the fact that he is required to continue to take 
medication notwithstanding the surgical and other procedures, 
and that he is still required to have a yearly endoscopy and 
biopsy.  Like the concept of potential pre-malignancy, there 
is no basis established thereby or identifiable, measurable 
symptoms upon which definitive ratings might be assessed when 
comparing these to the schedular criteria as cited above.

More important in the immediate assessment, however, are 
current symptoms.  The veteran has had fair response to his 
various surgical procedures and other treatment regimens.  He 
does have to continue to be careful, eating certain foods, 
taking medications and sleeping under certain parameters.  He 
has some lack of energy.  Nonetheless, his actual symptoms at 
present are no more than mild or minimal.  

Studies since surgery (endoscopy with biopsy, laparoscopic 
fundoplication), he has had to stay on Zantac or Pepcid 
medications which relieve the gnawing sensation and have 
stopped him from experiencing reflux.  He continues on a 
restricted diet with low fat, no caffeine, no alcohol, small 
meals etc.  His bowel movements have varied between near 
diarrhea and constipation.  

However, while it is not unreasonable to compare his symptoms 
to mild recurring symptoms, they are certainly not now shown 
to be more nearly approximating the criteria for moderate, 
nor does he have such severe symptoms 2-3 times a year or 
moderate nature on a continuous basis.  

Applying the criteria for rating hiatal hernia, the Board 
finds that considerable impairment of health due to 
gastrointestinal disablement has not been shown by the 
evidence of record.  

While the veteran clearly has to be careful with respect to 
what does, eats, etc., his symptoms are not more than mild at 
present, regardless of the Barrett's esophagus possibilities 
in the future.  In that event, he is free to provide 
documentation in a future claim for increased compensation 
benefits.  In this regard, the characteristics described by 
both VA and private physicians are entirely comparable and 
consistent, and neither justify an evaluation at present in 
excess of 10 percent.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for GERD and 
Barrett's esophagus.


II.  Entitlement to an initial 
compensable evaluation for bilateral 
defective hearing.

Special Criteria

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court found 
that "normal" hearing exists when the thresholds are 
between 0 and 20 decibels, and "hearing loss" exists when 
the threshold is 25 decibels or more.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to May 1999; and under Code 6100 using 
comparable and appropriate Tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised in May 1999.  


Factual Background

Service records are available for comparative purposes.

On VA examination in July 1997, the veteran stated that his 
family had told him that he misunderstood often.  He had 
problems hearing when there was background noise which had 
hindered his working in the electronic business, and he had 
to seek employment elsewhere.  

On the authorized VA audiological evaluation in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
60
65
LEFT
10
20
35
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.


The examiner felt that the veteran had a mild to 
moderate/severe high frequency hearing loss bilaterally with 
excellent audiometry scores and good inter-test consistency.


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
bilateral defective hearing is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
bilateral defective hearing (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an initial evaluation in excess of 10 percent for 
that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board also notes that the schedular criteria (as shown in 
the pertinent tables) were adjusted in May 1999.  Under 
pertinent regulations and judicial mandates, the veteran is 
entitled to receive the benefit of the rules which are more 
beneficial to him.  In this case, there is no difference in 
the results between the previous and amended criteria. 




The veteran argues that the current rating has not taken into 
consideration the fact that his hearing deteriorated in 
service as shown on comparative audiometric studies.  To the 
contrary, the grant of service connection for the hearing 
loss is a clear and unequivocal reflection of just that.  
However, his current rating is based, by law and regulations, 
on the currently demonstrated degree of hearing loss by 
established methods of testing, namely the results of the 
aforecited testing procedures as certified, in the 
conversational voice ranges as stated.  

In this light, it should again be noted that the grant of 
service connection was on the basis of aggravation.  
Nonetheless, the veteran had not been penalized for any 
preexisting hearing loss, but rather is judged at present on 
his overall hearing impairment without deduction for whatever 
loss may have preexisted service.

The Board notes that the 1997 VA audiology examination 
disclosed an average loss of 39 decibels in the right ear and 
an average loss of 43 decibels in the left ear with a speech 
recognition of 96 and 100 percent respectively.  These 
findings are entirely consistent with one another, and result 
in numeric designations of I and I respectively on Table VI 
of 38 C.F.R. § 4.85 of the VA Schedule for Rating 
Disabilities.  The numeric designations of I and I 
respectively equate to a noncompensable evaluation under 
diagnostic code 6100.  This is true whether under the 
criteria in effect before or after June 10, 1999.

While there is no dispute in this case that the veteran does 
have some hearing loss in each ear, the overall severity of 
such impaired hearing falls far short of meeting the criteria 
for a compensable rating.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.


The veteran has a separate 10 percent rating for the tinnitus 
in his ears [an issue not now before the Board].  In rating 
his defective hearing as a separate and distinct entity, his 
measured loss is primarily at the higher frequencies rather 
than the conversational voice range for which compensation is 
payable.  His hearing loss would have to be appreciably worse 
to warrant a compensable rating under schedular standards.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral defective 
hearing.


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO did not actually 
discuss the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

And although the veteran alleges that he had to seek work 
other than with electronics because he could not hear under 
certain circumstances, at this point in the development of 
the evidentiary record, the Board does not find the veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of his service-
connected disabilities.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) and Barrett's 
esophagus is denied.

Entitlement to an initial compensable evaluation for 
bilateral defective hearing is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

